DEPARTMENT OF HEALTH AND HUMAN SERVICES
Departmental Appeals Board

Civil Remedies Division

In the Case of: ) DATE: November 28, 1989
)
Elias Goldstein, D.c., )
) Docket No: C-104
Petitioner, )
) DECISION CR 56
- ver )
)
The Inspector General. )
)

DECISION OF ADMINISTRATIVE LAW JUDGE

On December 14, 1988, the Inspector General (the I.G.)
notified Petitioner that he was being excluded from
participation in the Medicare program and State health
care programs for five years.' The 1.G. told Petitioner
that he was being excluded as a result of his conviction
in a Florida court of a criminal offense related to
fraud, theft, embezzlement, breach of fiduciary
responsibility, or other financial misconduct.

Petitioner was advised that exclusion from participation
in Medicare and Medicaid of individuals or entities
convicted of such an offense is permitted by section
1128(b) (1) of the Social Security Act. The I.G. stated
that the five-year exclusion imposed and directed against
Petitioner was based on factors which included: (1) the
length of the period of time during which the criminal
acts resulting in Petitioner's conviction occurred;

(2) the amount of the financial damage resulting from
Petitioner's criminal activity; and (3) the fact that the
sentence resulting from Petitioner's conviction included
incarceration.

1 "state health care program" is defined by section
1128(h) of the Social Security Act to include any State
Plan approved under Title XIX of the Act (such as
Medicaid). I use the term "Medicaid" hereafter to
represent all State health care programs from which
Petitioner was excluded.
Petitioner requested a hearing, and the case was assigned
to me for a hearing and a decision. I held a hearing in
Ft. Lauderdale, Florida, on August 8, 1989. Based on the
evidence introduced at the hearing, and on applicable
law, I conclude that there exists a basis in law and fact
to impose and direct a substantial exclusion against
Petitioner. However, given the presence of mitigating
evidence, the five-year exclusion imposed and directed
against Petitioner by the I.G. is excessive. A three-
year exclusion will satisfy the remedial purpose of the
exclusion law. Therefore, I am modifying the exclusion
imposed and directed against Petitioner to a period of
three years.

ISSUE
The issue in this case is whether the exclusion imposed
and directed against Petitioner by the I.G. is
reasonable.
FINDINGS OF FACT AND CONCLUSIONS OF LAW
1. Petitioner isa ljcensed chiropractor in the State of
Florida. Tr. at 128.
2 The exhibits, transcript of the hearing, and the
parties' briefs will be cited as follows:
I.G.'s Exhibit I.G. Ex. (number) / (page)
Petitioner's Exhibit P. Ex. (number) / (page)
Transcript Tr. at (page)
Brief in Support of I.G.'s Brief at (page)
the Inspector
General's Decision
Petitioner's P.'s Brief at (page)
Post-Hearing
Memorandum
Reply Memorandum of I.G.'s Reply Brief at (page)
the Inspector

General

(continued...)
2. Petitioner was charged with criminal offenses in the
State of Florida. I.G. Ex. 3.

3. On May 27, 1988, Petitioner was convicted on five
counts of the criminal information filed against him.
I.G. Ex. 4.

4. In Count Two, Petitioner was convicted of grand theft
from Metropolitan Life Insurance Company. I.G. Ex. 3/2;
4/1.

5. This theft began on or about September 1, 1982, and
ended on or about November 30, 1982, and the amount
stolen by Petitioner was $100.00 or more. I.G. Ex. 3/2;
4/1.

6. In Count Three, Petitioner was convicted of grand
theft from United States Fidelity and Guaranty Company.
I.G. Ex. 3/3; 4/1.

7. This theft began on or about September 1, 1983, and
ended on or about May 31, 1984, and the amount stolen by
Petitioner was $100.00 or more. 1.G. Ex. 3/3; 4/1.

8. In Count Four, Petitioner was convicted of an
additional count of grand theft from United States
Fidelity and Guaranty Company. I.G. Ex. 3/3; 4/1.

9. This theft began on or about November 1, 1983, and
ended on or about December 31, 1983, and the amount
stolen by Petitioner was $100.00 or more. I.G. Ex. 3/3;
4/l.

10. In Count Fifteen Petitioner was convicted of
criminal fraud of Travelers Insurance Company. I.G. Ex.
3/9; 4/1.

11. This fraud involved Petitioner's filing of a false
insurance claim on a policy that had been issued by
Travelers Insurance Company to Arthur Williams. I.G. Ex.
3/9; 4/1.

2(...continued)

Petitioner's Reply to P.'s Reply Brief at (page)
Brief in Support of
the Inspector General's
Decision
12. This fraud began on or about April 1, 1985, and
ended on or about August 31, 1985. I.G. Ex. 3/9; 4/1.

13. In Count Sixteen, Petitioner was convicted of an
additional count of criminal fraud of Travelers Insurance
Company. I.G. Ex. 3/9; 4/1.

14. This fraud involved Petitioner's filing of a false
insurance claim on a policy that had been issued by
Travelers Insurance Company to David Friedland. I.G. Ex.
3/9; 4/1.

15. This fraud began on or about April 1, 1985, and
ended on or about August 31, 1985. I.G. Ex. 3/9; 4/1.

16. Petitioner was convicted under Florida law of
criminal offenses relating to theft and fraud in
connection with the delivery of a health care item or
service. Findings 3-15.

17. On June 6, 1988, Petitioner was sentenced to serve
three years' probation on each count of his conviction,
the terms of probation to run concurrently. I.G. Ex. 5.

18. Additionally, Petitioner was sentenced to 90 days'
incarceration. I.G. Ex. 5.

19. Petitioner was also sentenced to pay restitution in
the amount of $2,130.00 to the Florida Department of
Insurance Fraud. I.G. Ex. 5.

20. The criminal offenses for which Petitioner was
convicted are criminal offenses as described in section
1128(b)(1) of the Social Security Act. Social Security
Act, section 1128(b) (1).

21. The Secretary of the Department of Health and Human
Services (the Secretary) had authority to impose and
direct an exclusion against Petitioner from participating
in Medicare and Medicaid, pursuant to section 1128(b) (1)
of the Social Security Act. Social Security Act, section
1128(b) (1).

22. The Secretary delegated to the I.G. the duty to
impose and direct exclusions pursuant to section 1128 of
the Social Security Act. 48 Fed. Reg. 21662 (May 13,
1983).

23. On December 14, 1988, the I.G. notified Petitioner
that he was being excluded from participation in the
~5-

Medicare and Medicaid programs as a result of his
conviction of a criminal offense related to fraud, theft,
embezzlement, breach of fiduciary responsibility, or
other financial misconduct within the meaning of section
1128(b) (1) of the Social Security Act.

24. Petitioner was told that he was being excluded from
participation in Medicare and Medicaid for a period of
five years.

25. Petitioner was further advised that the length of
his exclusion was, in part, based on the following
circumstances: (1) the criminal acts that resulted in
Petitioner's conviction were committed over a period
exceeding one year; (2) financial damage resulting from
Petitioner's criminal activity exceeded $1,500.00; and
(3) the sentence resulting from Petitioner's conviction
included a period of incarceration.

26. The exclusion provisions of section 1128 of the
Social Security Act establish neither minimum nor maximum
exclusion terms in circumstances where the I.G. has
discretion to impose and direct exclusions. Social
Security Act, section 1128(b) (1)-(14).

27. The Social Security Act mandates a five-year
exclusion from participation in the Medicare and Medicaid
programs for an individual convicted of a criminal
offense related to the delivery of an item or service
under the Medicare or Medicaid programs. Social Security
Act, sections 1128(a)(1), (c) (3) (B).

28. The crimes committed by Petitioner are
distinguishable from offenses mandating five-year
exclusions by the fact that they were perpetrated against
private health care insurers, rather than against the
Medicare and Medicaid programs. Findings 3-16; Social
Security Act, sections 1128(a) (1), (b)(1).

29. A remedial objective of section 1128 of the Social
Security Act is to protect program beneficiaries and
recipients and program funds by mandating or permitting
the Secretary to disqualify or to direct disqualification
from participation in Medicare and Medicaid of those
individuals and entities who demonstrate by their conduct
that they cannot be trusted to administer program funds.
Social Security Act, section 1128.

30. An additional remedial objective of section 1128 of
the Social Security Act is to deter individuals and
entities from engaging in conduct which jeopardizes the
integrity of federally-funded health care programs.
Social Security Act, section 1128.

31. The offenses of which Petitioner was convicted are
serious criminal offenses, which resulted in his
incarceration. Findings 16-17.

32. Petitioner perpetrated the conduct which resulted in
his conviction over a period of more than one year, a
lengthy period of time. Findings 4-15.

33. The amount of money stolen-by Petitioner was
substantial. Finding 19.

34. Given the seriousness of Petitioner's criminal acts,
an exclusion is appropriate in this case. Findings 4-15;
32-34; Social Security Act, section 1128.

35. The investigation which led to Petitioner's
convictions began in 1986. Tr. at 134-135.

36. Since the inception of the investigation of
Petitioner, there have been no additional complaints
concerning his billing practices. Tr. at 139.

37. Petitioner's claims for reimbursement have been
audited by private insurers since 1986. Tr. at 136-137.

38. There have been no findings by private insurers that
Petitioner has engaged in fraudulent practices concerning
his reimbursement claims since 1986. Tr. at 139.

39. Petitioner's billing activity since 1986 serves to
mitigate the need for a lengthy exclusion in this case.
Findings 36-39; see 42 C.F.R. 1001.125(b) (6).

40. In light of the mitigating factors that are present
in this case, a five-year exclusion of Petitioner is
excessive. Findings 31-39; Social Security Act, section
1128.

ANALYSIS

There is no dispute in this case that Petitioner was
convicted of criminal offenses relating to theft and
fraud in connection with the delivery of health care
items or services. Therefore, the I.G. has authority,
pursuant to section 1128(b)(1) of the Social Security
Act, to impose and direct an exclusion against Petitioner
from participating in the Medicare and Medicaid programs.
The only contested issue is the reasonableness of the
length of the exclusion -- five years -- that the I.G.
determined to impose and direct against Petitioner.

In order to decide whether the I.G.'s exclusion
determination is reasonable in a particular case, I must
judge that determination in light of the evidence
presented and the intent of the exclusion law. The
purpose of the hearing is not to determine how accurately
the I.G. applied the law to the facts before him, but
whether, based on all relevant evidence, the exclusion
comports with the legislative purpose. The hearing is,
by law, de novo. Social Security Act, section 205(b).
In a hearing on an exclusion, evidence which is relevant
to the reasonableness of the exclusion will be admitted
and considered, even if that evidence was not available
to the I.G. at the time the exclusions were imposed and
directed.

An exclusion will be held to be reasonable where, given
the evidence of the case, it is shown to fairly comport

with legislative intent. "The word 'reasonable' conveys

the meaning that... [the I.G.] is required at the

hearing only to show that the length of the = .
exclusion] determi : Wi (o) xt:

excessive." (Emphasis added). 48 Fed. Reg. S744 (Jan.
27, 1983). However, should I determine, based on the

law and the evidence, that an exclusion is not reason-
able, I have the authority to modify the exclusion.
Social Security Act, section 205(b).

The I.G. excluded Petitioner from participating in
Medicare and directed that he be excluded from
participating in Medicaid pursuant to section 1128(b) (1)
of the Social Security Act. Section 1128(b)(1) gives the
Secretary the discretion to impose and direct exclusions
against individuals convicted of crimes, including theft
and fraud, in connection with the delivery of a health
care item or service. This section does not prescribe
the minimum or maximum length of the exclusion that may
be imposed.

Congress intended the exclusion law to be remedial in
application. The law was intended to protect trust funds
from the misconduct of larcenous individuals and
entities. The exclusion law also embodied Congress!
conclusion that the Secretary had a duty to protect
program beneficiaries from individuals or entities whose
conduct demonstrated that they posed a threat to
beneficiaries' and recipients' well-being.

This policy was evident in Congress' original enactment
of the exclusion law in 1977. Successive revisions of
the law have continued to express legislative purpose in
progressively stronger terms.?

There are two ways that exclusions imposed and directed
pursuant to this law advance the law's remedial purpose.
First, the law insulates federally funded health care
programs from untrustworthy providers until such time as
they demonstrate that they can again be trusted to deal
with trust fund monies, beneficiaries and recipients.
Second, exclusions serve as examples to deter individuals
and entities from engaging in unlawful conduct which
jeopardizes the integrity of federally funded health care
programs. See House Rep. No. 95-393, Part II, 95th
Cong., 1st Sess., reprinted in 1977 U.S. Code Cong. &
Admin. News, 3072.

The remedial objective of deterrence may only be
satisfied in a particular case by excluding an individual
for a period of time, even where the evidence establishes
that that person no longer poses a serious threat to the
integrity of federally funded health care programs. On
the other hand, exclusions fashioned solely to achieve
the objective of deterrence may, given the evidence ina
particular case, be punitive. Therefore, judging the
reasonableness of an exclusion requires a balancing of
the remedial considerations in light of the evidence.

Aside from this legislative policy, there is no statutory
formula to calculate exclusions in cases involving

3 The exclusion law in effect prior to August 1987,

required the Secretary to suspend from participation in
the Medicare and Medicaid programs any physician or other
individual who had been convicted of a criminal offense
related to that person's participation in the delivery of
medical care or services under Medicare, Medicaid, or
block grants to states. The law did not specify minimun
exclusion terms. The 1987 amendments extended the reach
of the law to entities, added new categories of mandatory
exclusions, specified a minimum five-year exclusion for
cases in which mandatory exclusions were imposed, and
enumerated circumstances in which the Secretary had
discretion to impose exclusions. Social Security Act,
section 1128(a)(1)-(2); (b)(1)-(14).
permissive exclusions. The I.G. argues that the felonies
for which Petitioner was convicted are, but for the fact
that they were perpetrated against private health care
insurers, indistinguishable from offenses which would
mandate a minimum five-year exclusion pursuant to section
1128(a)(1) of the Social Security Act. Therefore,
according to the I.G., the same policy considerations
should apply to this case and a five-year exclusion of
Petitioner is reasonable. I.G.'s Brief at 6.

The I.G. correctly notes that the only distinction
between the offenses of which Petitioner was convicted
and those for which an exclusion of at least five years
is mandated is that in Petitioner's case, the offenses
were perpetrated against private insurers and in those
cases in which exclusion is mandated, the offenses must
be perpetrated against either Medicare or Medicaid.
However, this is a meaningful distinction. Congress
elected to require that individuals or entities convicted
of offenses against Medicare or Medicaid be excluded for
a minimum period. It did not enact this requirement for
individuals or entities convicted of offenses directed
against private health insurers. By not mandating
exclusions of parties convicted of the latter class of
offenses, Congress intended that the Secretary weigh all
relevant remedial considerations on a case-by~case basis.
Therefore, the five-year exclusion imposed against
Petitioner in this case cannot be justified by simply
equating Petitioner's offenses with the kinds of offenses
for which exclusions of at least five years are mandated.

That is not to suggest that there is no benefit to
comparing the facts of this case with circumstances which
mandate exclusions. Congress made evident its concern
that certain conduct posed a serious threat to the

* Section 1128(a) (1) of the Social Security Act

mandates exclusion of an individual or entity who is
convicted of an offense related to the delivery of an
item or service under the Medicare program. The
exclusion law requires a minimum exclusion of five years
for an individual or entity who is excluded pursuant to
section 1128(a)(1). Social Security Act, section
1128(c)(3)(B). Criminal offenses consisting of theft or
fraud against Medicare or Medicaid have been found to
fall within the purview of section 1128(a)(1). Jack W.
Greene v. The Inspector General, Civil Remedies Docket
No. C-56 (1989), appeal docketed, Appellate No. 89-59,
Decision No. 1078 (1989)._

-10-

integrity of federally financed health care programs.
The similarities between the offenses for which
Petitioner was convicted with those for which exclusion
is mandated suggest that this case is a case where a
legitimate basis exists to impose and direct a
significant exclusion.

The Secretary has adopted regulations to be applied in
exclusion cases. The regulations specifically apply only
to exclusions for "program-related" offenses (convictions
for criminal offenses related to Medicare and Medicaid).
However, they do express the Secretary's policy for
evaluating cases where permissive exclusions may be
appropriate. Thus, the regulations are instructive as
broad guidelines for determining the appropriate length
of exclusions in cases where the Secretary has authority
to exclude individuals and entities. In determining the
exclusion to be imposed, the regulations require the I.G.
to consider factors related to the seriousness and
program impact of the offense and to balance those
factors against any mitigating factors that may exist.

42 C.F.R. 1001.125(b) (1)-(7).

The evidence in this case establishes that Petitioner was
convicted of five felony offenses involving theft or
fraud against private health care insurers. These are
serious criminal offenses, and their seriousness is in
some respects underscored by the facts that the offenses
were committed over a relatively lengthy period of time,
involved a substantial amount of money, and that the
sentence imposed on Petitioner included a period of
incarceration. See 42 C.F.R. 1001.125(b) (1),(3),(5), and
(6). I conclude from this evidence, as well as from the
similarity between offenses committed by Petitioner and
offenses which mandate exclusion, that a significant
exclusion is merited in this case. An exclusion will
serve to protect the integrity of federally funded health
care programs by deterring other providers of services
from engaging in the criminal conduct for which
Petitioner was convicted.

However, there also exists evidence in this case which
establishes that a five year exclusion is not necessary
to achieve the exclusion law's remedial objectives. The
evidence establishes that, since 1986, when Petitioner
first became the subject of an investigation, he has
rendered thousands of services under the intensive
scrutiny of health care insurers without evidence of
additional unlawful conduct. The absence of dishonest
conduct by Petitioner shows that: (1) he has learned that
-1l1-

unlawful conduct will not be tolerated and (2) there
exists little danger that Petitioner is now likely to
engage in theft or fraud against Medicare or Medicaid.
Thus, while a five-year exclusion would certainly serve
the purposes of deterrence, its effect on Petitioner
would be punitive, given his record beginning in 1986 as
an honest provider of services.

The I.G. objects to my considering any evidence generated
after the investigation which led to Petitioner's
conviction. According to the I.G., "(A)ctions taken
subsequent to the investigation, such as steps taken to
increase . . . [Petitioner's] record-keeping system, are
likely products of the investigation rather than of
voluntary remorse and, consequently, are not mitigating."
I.G.'s Reply Brief at 6. The I.G. cites as support for
this contention Social Security Administration Appeals
Council decision in an exclusion case, In the Case of
Jaimie Blasquez, M.D., Case No. 000-97-0016 (1986).

I disagree with the I.G.'s contention. As is noted
supra, an administrative hearing in an exclusion case is
a de novo hearing. Social Security Act, section 205(b).
The purpose of the hearing is to test the reasonableness
of the exclusion, and not the accuracy of the I.G.'s
exclusion determination. If I accepted the I.G.'s
analysis, then the hearing would essentially become an
appellate review of the I.G.'s determination. This
circumscribed review would deny the Petitioner the rights
given to him by section 205(b) of the Social Security
Act.

Furthermore, the Blasquez decision does not support the
I.G.'s argument. The Blasquez case involved an exclusion
imposed for a program~-related crime pursuant to the
statute which predated the current exclusion law.’ The
administrative law judge who heard that case identified a
number of mitigating factors which in his opinion
established that the exclusion imposed against the
petitioner in Blasquez was unreasonable. These included:
the need for petitioner's services, the unsophisticated
nature of petitioner's office operation, the "hard time"

5 The Secretary would not have had authority to

exclude Petitioner pursuant to the law which was in
effect as of the date of the Blasquez decision. See note
3, supra. The Blasquez decision does not address the
remedial objectives which would be served by an exclusion
imposed pursuant to the present exclusion law.
-12-

petitioner served in prison, the personal trauma
petitioner experienced in selling his residence in order
to make restitution for his crimes, petitioner's
participation in community service, and the nature of
petitioner's violations, and his age.

The Appeals Council analyzed each of the factors
identified by the administrative law judge and concluded
that these factors neither singly nor collectively
established that the exclusion imposed on petitioner was
unreasonable. It did not hold that it was improper for
the administrative law judge to have considered evidence
as to these factors. Indeed, the Appeals Council in
Blasquez reaffirmed that a hearing in an exclusion case
is de novo, stating that "(U)nder the regulations, the
hearing before an administrative law judge is a de novo
proceeding so that he must consider the question of the
length of the period of . . . [exclusion] under the
eriteria of the regulations . .. as if it had not been
previously considered." Blasquez at 4.

In deciding that the administrative law judge's decision
as to the reasonableness of the exclusion was not
supported by the record, the Appeals Council in Blasquez
observed that "(M)itigating factors basically entail
those considerations or conditions which occur prior to a
criminal investigation such as a practitioner's mental
health, advanced age, or a catastrophic situation within
his immediate family requiring great financial
sacrifice." Blasquez at 6. It is apparent from the
context of this observation that, in discussing
"mitigating factors," the Appeals Council was referring
to evidence which explains a petitioner's motivation for
committing a crime. This evidence is relevant in an
exclusion case, because a petitioner's motivation will
shed light on the likelihood that he will repeat the
offenses of which he was convicted. Logically, evidence
as to motivation will consist of evidence arising prior
to the date that an investigation into a petitioner's
conduct is initiated.

However, evidence as to a petitioner's motivation is only
a part of the spectrum of evidence which can potentially
be considered on the issue of trustworthiness. The
evidence which I admitted concerning Petitioner's post-
investigation billing practices is relevant because it
relates to Petitioner's propensity to repeat the crimes
of which he was convicted. That evidence is not made
irrelevant by virtue of the fact that it was generated
-~13-

after the date Petitioner became aware that he was under
investigation.

I conclude that in this case the remedial objectives of
the exclusion law would best be served by a three-year
exclusion. An exclusion of three years will function as
an effective deterrent. The imposition of a three-year
exclusion also takes into consideration evidence which
establishes that Petitioner is unlikely to repeat his
unlawful conduct.

CONCLUSION

Based on the evidence of this case and the law, I
conclude that the I.G. had authority to exclude
Petitioner from participating in Medicare and to direct
that Petitioner be excluded from participating in
Medicaid. I conclude further, that based on the evidence
of this case, a substantial exclusion is justified.
However, I conclude that the five-year exclusion imposed
and directed by the I.G. is excessive. The remedial
purpose of the exclusion law will be served by a three-
year exclusion. Therefore, pursuant to section 205(b) of
the Social Security Act, I modify the exclusion imposed
and directed against Petitioner to a term of three years.

The terms and conditions of the notice to Petitioner from

the I.G., dated December 14, 1988, otherwise remain in
full force and effect.

/s/

Steven T. Kessel
Administrative Law Judge
